Citation Nr: 0808026	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  04-31 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 40 percent 
disabling for Raynaud's syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1981 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO decision, which 
increased the evaluation of the veteran's service-connected 
Raynaud's syndrome from 20 percent disabling to 40 percent 
disabling.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board notes that the veteran was issued a statement of 
the case (SOC) in April 2007 for the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include schizophrenia and post-traumatic stress disorder 
(PTSD).  Thereafter, a substantive appeal was not submitted.  
Therefore, this issue is not currently before the Board as 
the veteran failed to perfect her appeal.  In a February 2008 
informal hearing presentation, the veteran's representative 
made arguments in support of this claim.  It appears that the 
veteran is now pursuing a petition to reopen her claim.  This 
matter should be clarified by the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that her service-connected Raynaud's 
syndrome warrants an increased rating.  See Informal Hearing 
Presentation, February 2008.  She submitted several 
statements indicating that she wished to have a personal 
hearing.  See veteran's statements, August 2004 and September 
2004.  The veteran was scheduled for a personal hearing at 
the Detroit, Michigan RO on February 27, 2007.  This hearing 
was postponed for further development.  It appears that the 
veteran was never rescheduled for a personal hearing, and at 
no point did she indicate her withdrawal of her request for a 
hearing.  Therefore, this issue must be remanded in order to 
afford the veteran a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a personal 
hearing.  Provide her and her 
representative reasonable advance 
notice of the date, time, and location 
of the hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

